Citation Nr: 0916176	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for a bilateral elbow 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for residuals of a 
bilateral ankle injury.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1981 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that he has had symptoms of the 
aforementioned disorders continuously since his discharge 
from active duty in 1987.

It appears that the treatment records of record are 
incomplete.  The Veteran stated in his VA form 9 received in 
September 2006 that he first sought treatment for his claimed 
disorders at the VA medical center (VAMC) in Leavenworth, 
Kansas in 1989.  However, the treatment records obtained by 
the RO from VAMC Leavenworth only go back to February 2002.  
It does not appear that efforts have been made to obtain the 
relevant records from VAMC Leavenworth from 1989 through 
2002.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records concerning the 
Veteran's treatment by the Leavenworth VA Medical Center, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his claimed 
disorders since leaving active duty.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  In 
particular, the AMC/RO should obtain the 
Veteran's treatment records from VAMC 
Leavenworth, Kansas, from 1989 through 
2002.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After completion of the above, the 
AMC/RO should complete any additional 
development deemed necessary.  Then, the 
issues on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





